1
                                     UNITED STATES DISTRICT COURT
2
                                           DISTRICT OF NEVADA
3

4        Nancy E. Nash,                                      Case No. 2:16-cv-02645-JAD-CWH
5                            Petitioner
6               v.
                                                            Order Denying Motions for Release
7
         Warden Nevin, et al.,                                          [ECF Nos. 6, 7]
8
                             Respondents
9

10

11             The court dismissed this habeas corpus action on December 12, 2016, and entered
12   judgement because petitioner Nancy E. Nash did not pay the filing fee or apply to proceed in
13   forma pauperis.1 Nash took no further action in this case until January and February of 2019,
14   when she filed two notices and two motions, each indicating that she believes some court has
15   ordered her released from prison and asking this court to take action to effectuate her release.2
16   Nash’s motions are untimely if viewed as post-judgment motions in this action. They also
17   appear to be fanciful and completely without merit.
18             IT IS THEREFORE ORDERED that the petitioner’s Motion for Release with
19   Provisions and her Motion to Release Petitioner to U.M.C. Medical Center [ECF Nos. 6 and 7]
20   are DENIED.
21             IT IS FURTHER ORDERED that the Clerk of the Court is directed to accept no further
22   filings in this case.
23

24

25

26   1
      ECF Nos. 1, 2, 3. The dismissal was without prejudice to Nash properly initiating a new habeas
     action. See ECF No. 2.
27
     2
         ECF Nos. 4, 5, 6, 7.
28
                                                      1
1             And because I conclude that reasonable jurists would not find this ruling debatable, IT IS

2    FURTHER ORDERED that the petitioner is denied a certificate of appealability for this

3    order.

4    Dated: February 26, 2019
                                                           _________________________________
                                                                        _______
                                                                              __________
                                                                              __        _ ___ _
5                                                          U.S. District Judge
                                                                         Juudg  Jennifer
                                                                                     iifferr A. Dorsey
                                                                            dge Jennif
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
